Citation Nr: 0202200	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  92-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation for a right knee 
disability, evaluated as 30 percent disabling.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1957 to August 
1960.  

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2000.  At that time and pursuant to an 
order issued by the U.S. Court of Appeals for Veterans Claims 
(Court), the Board remanded the appellant's right knee 
disability rating claim.  By rating decision dated in August 
2001, the RO granted an increased disability evaluation, to 
30 percent, for residuals of a right patella fracture with 
synovitis.  In its decision, the RO also granted service 
connection for right knee arthritis as secondary to the 
service-connected right patella fracture, and assigned a 10 
percent disability evaluation.  Because the appellant has not 
filed a notice of disagreement as to the latter, the issue is 
not before the Board for appellate review.  See 38 U.S.C.A. § 
7105(a) (West 1991).


FINDINGS OF FACT

1. The appellant's right knee disability is characterized by 
severe limitation of flexion, without evidence of 
ankylosis or limitation of extension.  

2. The appellant is not a combat veteran.

3. The appellant does not have PTSD which is related to his 
military service.




CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 30 percent for 
a right knee disorder are not met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2001).

2. PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for a right knee disability, evaluated 
as 30 percent disabling

Factual Background

The record reflects that while serving on active duty in 
January 1957, the appellant slipped and injured his right 
knee.  He was diagnosed to have simple fracture of the right 
patella.  By rating decision, dated in May 1973, a 10 percent 
disability evaluation was assigned.  

According to a statement from Dr. L.G.W. dated in December 
1988, the veteran was treated for arthritis of the right 
knee.  In 1990, Dr. L.G.W. reported that the veteran had pain 
on weight bearing in the right knee.

The appellant's current claim for an increased disability 
rating arose by statement received in January 1991.  

The appellant testified at a personal hearing conducted at 
the RO in November 1990.  In substance, he related that he 
could not bend his knee without experiencing very severe 
pain, and that he used a TENS unit constantly.  He stated 
that he awoke with cramps below and above the knee nightly, 
and that he was unable to walk or drive a vehicle.  The 
appellant also related that his knee would periodically give-
way.  The appellant stated that he was unable to bend his 
knee.

The appellant underwent a VA physical examination in March 
1991.  The appellant reported that he did not walk much, and 
that he spent most of his day in a reclining chair.  Upon 
clinical examination, the appellant flexed his knee to about 
65 degrees.  The examiner commented that the appellant 
refused further examination because he said his knee was too 
painful to move or for him to stand.  Radiographic 
examination detected degenerative changes around the patella, 
with no evidence of an acute fracture.  The appellant was 
diagnosed to have a fracture of the right patella and 
osteoarthritis.  

At a March 1992 personal hearing, the appellant testified in 
substance that his knee was stiff and prohibited him from 
walking much.  He stated that his gait was abnormal, and that 
he could not extend the knee beyond 10 degrees without pain.  
He added that he had fallen twice in 10 years due to his knee 
problem.  

In a June 1995 letter, L.G.W., M.D. reported that the 
appellant had osteoarthritis of the right knee, with 
crepitus, and pain upon weight bearing.  He stated that 
radiographic examination revealed a moderate loss of joint 
space in the medial compartment with some hypertrophic bone 
formation, all consistent with osteo or degenerative 
arthritis.  

The appellant underwent a VA orthopedic examination in June 
1995.  He reported continual right knee pain which was 
aggravated by prolonged walking and standing.  He also 
reported symptoms including "give way," swelling and 
locking.  
Upon clinical examination, the appellant was noted to limp on 
the right lower extremity.  Tenderness was noted over the 
joint line on the medial and lateral aspect of the right 
knee.  The cruciate ligaments were noted to be stable.  
Supine flexion was to zero and flexion was to 30 degrees.  
Moderate synovial thickening and slight effusion was noted of 
the right knee.  Active flexion and extension was noted to be 
very guarded resulting in no crepitation being elicited.  

The appellant underwent a further VA orthopedic examination 
in January 1996.  He reiterated complaints of constant right 
knee pain, and swelling, locking and giving way.  Upon 
clinical examination, he demonstrated right knee flexion 
between 30 and 45 degrees and extension to zero degrees.  

A further VA orthopedic examination was conducted in March 
2000.  The appellant reported that his right knee would 
"give out" or cause pain when he engaged in prolonged 
walking, causing him to use a wheelchair.  The appellant 
reported that he also used a knee brace.  The examiner 
characterized these reports as accounts of a loss of 
functional ability to walking to no more than 100 feet, an 
inability to squat, kneel or crawl, and an inability to 
perform heavy lifting, or to do repeated pushing or pulling.  

Upon clinical examination, the appellant was noted to have a 
slow but stable-appearing gait with a limp.  Examination of 
the right knee showed it to be normal in size and appearance, 
with no detectable crepitation, joint effusion or ligamentous 
instability.  The right quadricep was atrophied approximately 
two centimeters as opposed to the left.  Range of motion was 
from zero to 115 degrees of flexion with pain at the 
terminus.  The examiner opined that the appellant's 
degenerative joint disease was characterized by moderate 
functional impairment caused by pain, (severe with extended 
use), weakened movement and excess fatigability, without 
evidence of incoordination.      

The appellant underwent a VA orthopedic examination in July 
2001.  The appellant reported constant right knee pain and 
weakness.  He stated that the pain was relieved by sitting in 
a recliner with his knee extended.  He reported that he had 
incurred numerous falls, and that he could walk approximately 
100 feet very slowly, but that he had to take breaks due to 
pain.  The appellant reported that he was unable to climb 
stairs.

Upon clinical examination, there was visible paucity of 
muscle tone in the right leg compared with the left.  Right 
knee flexion was limited to 15 degrees with pain, and to 25 
degrees with "extreme pain."  Extension was full with mild 
pain.  Pain was also elicited with internal and external 
rotation.  The medial, lateral, and collateral ligaments were 
stable, although pain was noted upon examination of the 
latter.  Radiographic examination detected mild degenerative 
joint disease.  The examiner opined that the appellant had a 
severe limitation to his daily activities secondary to 
chronic knee pain.  


Relevant Law and Analysis

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) and 4.1 (2001).  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Words such as 
"severe," "moderate," and "mild" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  It should also be noted that use of 
similarly descriptive terminology by medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. 7104 (West 1991 & Supp. 2001); 38 C.F.R. 4.2, 4.6 
(2001).

The appellant's right knee disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 and is 
assigned a 30 percent rating.  Under this provision, a 30 
percent rating is assigned when flexion of the leg is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Integral to the evaluation of musculoskeletal disorder rated 
upon range of motion is the issue of whether the claimant has 
sustained "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement." 38 C.F.R. 
§ 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  However, 
consideration of functional loss due to pain is not required 
when, as in this case, the currently assigned rating is the 
maximum disability rating available for limitation of motion 
under the diagnostic code.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Thus, such does not provide an additional 
basis for an increased evaluation.

Because the assigned rating represents the maximum schedular 
evaluation, the Board has also considered rating the 
appellant's service-connected disability under alternative 
Diagnostic Codes.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Ankylosis of the knee has not been reported, thus precluding 
consideration of this matter under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Limitation of extension has not been 
reported to be limited to 30 degrees, thereby rendering 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5261 also 
inappropriate.  Further, although the appellant has reported 
to various examiners that his right knee is subject to 
periodic "give-way," the maximum schedular evaluation 
assignable for such symptoms is 30 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, the 
medical reports demonstrate that the veteran has pain, 
weakness, giving way, and limitation of motion, all of which 
are contemplated in the rating criteria discussed above.  The 
medical reports do not show that the veteran has had frequent 
periods of hospitalization or other problems with the knee 
that would render the regular rating standards inapplicable.  
For this reason, the record does not provide a basis for 
referral of the claim for consideration on an extra-schedular 
basis.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  VCAA has not altered this 
well-established law.  Indeed, and as noted above, the VCAA 
specifically provides in part that the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A.

In this matter, the appellant has been afforded numerous VA 
examinations during the pendency of the claim and is now in 
receipt of the maximum schedular evaluation assignable.  In 
these circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating the claim.


Service connection for PTSD  

Factual Background

The appellant's service medical records reveal no complaints, 
symptoms or diagnoses of a psychiatric disorder.  The 
appellant's service personnel records reflect that he served 
on the U.S.S. Princeton from September 1957 to October 1958.  
Among his duties, the appellant is reported to have served in 
a variety of duties, including communications watch officer, 
special services officer, wardroom mess treasurer, member of 
the "crypto board" and recreation council, and athletic 
officer. 

In September 1977, the appellant received treatment by a VA 
Day Hospital and was treated for a depressive reaction due to 
the loss of a job and paranoid personality.  It was noted 
that the appellant had recently been promoted to the rank of 
Lieutenant Commander in the U.S. Naval Reserve, but that he 
was "not allowed" to attend his training drills.  Other 
than the mention of the appellant's Naval Reserve difficulty, 
there is no mention of the appellant's Naval Service.   

In an August 1981 medical report, it was noted that the 
appellant had referred himself for psychiatric therapy as he 
was depressed, hostile, and obsessive-compulsive.  The 
appellant, who was noted to be the "source of information" 
for the report, indicated that he had been rejected by his 
natural and step father, and that his mother was also 
"rejecting of him."  He reported that two marriages had 
ended because his wives had rejected him.  In an October 1981 
letter, T.D., M.D., reported that he had evaluated the 
appellant and had found him to most likely have a borderline 
personality disorder.  In conjunction with this evaluation, 
Dr. T.D. noted the appellant's awareness that his father had 
abandoned his mother before the appellant's birth; that when 
the appellant was 18, his father had rejected the appellant's 
attempt at reconciliation and that the appellant and his 
mother "never showed any love" for each other.  There is no 
mention in these reports of the appellant's military service, 
other than its historical occurrence.  

In July 1986, the appellant was involved in an automobile 
accident.  Various medical records reflect that the appellant 
then injured his back, shoulder, and neck.  In an August 1986 
letter, B.L.P., M.D., related the appellant's report to him 
that the accident occurred when the appellant's vehicle was 
stopped at a traffic intersection, and he was struck from 
behind by another vehicle going approximately 30 miles per 
hour.  In October 1986, the appellant reported to B.K.F., 
M.D., a neuro-opthamologist, that after the July 1986 
accident, he was in "shock" for 15 minutes, although he did 
not lose consciousness.  

In a February 1989 letter, P.E.G., M.D., reported the 
appellant was treated for severe depression with a number of 
symptoms.  He opined that these symptoms were related to PTSD 
precipitated by a severe injury resulting from accidents 
occurring in the summer of 1986.  In August 1989, Dr. P.E.G. 
reiterated that the appellant was under his care for a 
"severe emotional illness" from November 1988 to February 
1989.  Dr. P.E.G. stated that the appellant had major 
depression, associated with multiple somatic complaints 
particularly of the back, shoulder, arm and neck and that he 
suffered from insomnia.  Dr. P.E.G. opined that the appellant 
had post-traumatic stress disorder with underlying borderline 
features.  
There is no mention of the appellant's military service, or 
of any symptoms associated with it, in Dr. P.E.G.'s letters 
of February or August 1989.       

From February through May 1989, the appellant was 
hospitalized and treated for bipolar disorder at four non-VA 
Hospitals.  Besides its historical occurrence, the reports of 
these hospitalizations are devoid of any mention of the 
appellant's military service.  

In June 1989, K.L.S., Ph.D. opined that the appellant had 
exhibited behaviors indicating that he was an "ambulatory 
schizophrenic."  Dr. K.L.S. observed that although such a 
person would exhibit an outward sociability, the sources of 
his behavior would be "often bizarre and determined by 
tragically painful experiences in [the] very early 
developmental years."     

The appellant's current claim arose by statement received in 
January 1991.  
In due course of development of the claim, the appellant 
related the following stressors:

1. Between September 1957 and sometime in the fall of 
1958, he was on the U.S.S. Princeton, CVS-37, an 
anti-submarine aircraft carrier, and was serving as 
cryptographic officer during a time the commander of 
the carrier division was on board and therefore was 
in a position to be aware of top-secret messages as 
to the vessel's missions;

2. During his time on the U.S.S. Princeton, Chinese and 
Russian submarines would regularly make contact with 
the ship, and because he could not tell his fellow 
shipmates of what he learned as cryptographic 
officer, he became "practically friendless" aboard 
ship, (see appellant's statement, dated March 1991);

3. At some point during that tour, his vessel was part 
of a "250 ship task force" poised to invade 
Indonesia; (see appellant's statement, dated January 
1991);

4. He served as a "[c]ombat air crewman" making 
deliveries by helicopter to flood victims in Ceylon 
(see appellant's statement, dated January 1991), and 
that during this duty he observed "mass graves 
containing thousands of dead people" who had been 
killed in the flood, (see appellant's statement, 
dated March 1991);

5. While stationed in the Pacific, his vessel conducted 
anti-submarine patrols during a period when Communist 
China was firing "600,000 rounds per day" at the 
island of Formosa, (see appellant's statement, dated 
in February 1991), and that for this service, he was 
awarded the Armed Forces Expeditionary Medal (see 
appellant's statement, dated in May 1996); 

6. During his service on the vessel, he participated in 
numerous other anti-sub patrols ranging from the 
equator to Japan during the time frame 1957 to 1958, 
while his vessel was armed with nuclear weapons. 
(Id.);

7. He was "always" ordered by a named senior officer to 
perform his watch duties in the "after steering" 
section of the ship, meaning that the appellant would 
be forced to go approximately 29 stories below sea 
level to the keel of the vessel where he stood 
station to manually control the ship, but  became 
frightened that the vessel would be torpedoed and he 
would be killed; (see appellant's statement, dated 
March 1991);

8. His friend, Ensign G.L.E., who bunked above the 
appellant, was killed in a helicopter crash with his 
entire crew, and there were "other deaths" during 
his tour; (see appellant's statement, dated March 
1991);

9. When he attended Naval Officers' Candidate School, 
from January through September 1957, he was 
hospitalized for a knee injury and had to march 
"forty miles a day with an 'ankle to crotch'" 
plaster cast; (see appellant's statement, dated 
October 1991);

10. While attending the Officers' Candidate School, he 
and his classmates were placed under enough stress so 
that about "1/3 of those attending" eventually were 
treated by the psychiatric ward at the Naval 
Hospital; (see appellant's statement, dated October 
1991);

11. While his vessel was in port in Hong Kong, he was 
not allowed to take shore leave as Chinese Communist 
agents had photographs of all those holding 
cryptographic clearances and would possibly harm him 
as well as eight other shipmates (see appellant's 
statement, dated October 1991).

The appellant was diagnosed to have PTSD by K.S., Ed.D., in 
January 1991.

The appellant underwent a VA psychiatric examination in March 
1991.  The examiner noted that while the appellant presented 
a list of claimed stressors, he also related the hope that he 
would be called back into active service so that he could be 
promoted to Admiral.  The psychiatrist specifically commented 
that he would not diagnose the appellant to have PTSD, but 
that the appellant had chronic alcoholism and bipolar 
disorder.  Other than its historical occurrence, there is no 
mention of the appellant's military service in the report.  

In a VA treatment note dated in March 1991, the diagnostic 
assessment rendered was "PTSD - chronic."  

In October 1991, the appellant submitted a photocopy of a 
current article from the Veterans of Foreign Wars magazine.  
It reflects that beginning on August 23, 1958, Communist 
Chinese forces blockaded the island of Quemoy, then under 
Nationalist Chinese control, and U.S. Naval forces moved to 
assist Nationalist Chinese defense forces.  The article 
contains the account of an individual on a vessel, not the 
appellant's, as to its taking hostile fire.  The appellant's 
vessel is not mentioned in the article.    

In January 1992, the appellant was hospitalized at the W. 
Medical Center, and was diagnosed to have a disorder 
characterized as an "altered mental status-organic versus 
psychiatric (manic depressive/schizoaffective disorder) with 
components of paranoia, grandiosities, pressure speech, 
flight of ideas, circumstantiality, lack of need for sleep."  
Besides its historical occurrence, there is no mention of the 
appellant's military service in the report.  

The appellant testified at a personal hearing conducted at 
the RO in March 1992.  In relevant part, the appellant stated 
that beginning in 1989, he began having recurring dreams 
"about the war."  Transcript (T.) 10.  He stated that while 
he was on board the Princeton, the Communist Chinese were 
shooting "about 160,000 shells a day" over U.S. ships.  He 
reiterated that his bunkmate, a helicopter pilot, died in 
action, and that there were "people dying."  T. 11.  

A copy of the appellant's Social Security Administration 
disability file was received in July 1994.  It reflects that 
in October 1989, the appellant was found to be disabled 
within the agency's regulations, due to bipolar disorder and 
degenerative disc disease of the lumbar spine.  

The appellant underwent a period of observation at a VA 
hospital from June 26, through 30, 1995 to ascertain whether 
he had PTSD.  Upon discharge, he was in part diagnosed to 
have the disorder in question.  The report of this period 
reflects that the appellant informed examiners that he had a 
long standing history of disturbed sleep, difficulty in 
interpersonal relationships, maintaining occupational 
stability, and a dysfunctional life, reported by the 
appellant to have been caused by his experiences in the U.S. 
Navy and his "participation in the Korean War."  

The appellant underwent a VA psychiatric examination in July 
1995.  The appellant reiterated his account of having been 
exposed to gunfire while serving aboard the U.S.S. Princeton, 
and being subject to attack by enemy submarines.  The 
appellant denied that he had been previously treated for 
psychiatric symptoms or for any PTSD.  Upon clinical testing, 
the appellant was diagnosed to have PTSD, but it was noted 
that it was "difficult to ascertain what stressors . . . 
could have led to [PTSD]."  

In July 1997, the appellant underwent a psychiatric 
examination conducted by F.D.M., Ph.D.  The appellant 
reiterated that he served as a cryptographer on an aircraft 
carrier, and that his naval service tour involved locating 
and tracking Chinese and Russian submarines.  During 
psychological testing conducted by T.E.C., Ph.D., the 
appellant repeated that he was assigned watch duties in the 
keel of the ship.  The appellant also reported that he drank 
alcohol excessively while in the Navy, and that he had been 
involved in an automobile accident.  The appellant related 
that he had recurring dreams of being aboard ship, and that 
he underwent a "flashback" when undergoing testing by 
magnetic resonance imaging.  In part, the appellant was 
diagnosed to have PTSD.  

The appellant underwent a further psychiatric examination in 
September 1997, conducted by E.B., Ph.D.  The appellant 
reiterated that he served as a cryptographer on an aircraft 
carrier, and that his naval service tour involved locating 
and tracking Chinese and Russian submarines.  The appellant 
also related his account of having participated in a 250 ship 
force that was on call to invade Indonesia, as well as his 
report that he served on a helicopter in a disaster relief 
operation in Ceylon.  According to the appellant, while 
delivering food to those victims of a catastrophic flood, he 
and his crew feared attack by the victims, and were armed 
with .45 caliber pistols.  The appellant reported that he had 
had his first panic attack while serving on board the U.S.S. 
Princeton.  Dr. E.B. diagnosed the appellant to have PTSD, 
which originated during his service on the Princeton. The 
examiner noted that there was "no evidence of significant 
psychological dysfunction prior to his service dates."

In March 1998, the appellant submitted copies of various 
newspaper stories detailing events occurring during his 
service on the U.S.S. Princeton.  In general, they detail 
events relative to the U.S. Government moving military forces 
throughout Asia, the South Atlantic and the Middle East to 
respond to various crises.  In relevant part, they reveal 
that in August 1958, forces from mainland China shelled the 
island of Quemoy and two other smaller islands for 
approximately one week.  The sole mention of the U.S.S. 
Princeton is contained in an August 11, 1958 article 
published by the Daily Oklahoman, and reflects that the ship 
was part of the Seventh Fleet.  In another article, it is 
reported that helicopters from the U.S.S. Princeton 
participated in efforts to deliver food and medical supplies 
to flood victims in Ceylon around January 3, 1958.  It was 
noted that approximately 200 persons had been killed in the 
flooding.  Another newspaper story details an attack by an 
unidentified aircraft, believed to be that of an Indonesian 
rebel force, on a British submarine.  

 In an extract of the cruise history of the U.S.S. Princeton, 
it was noted that in December 1957, the ship participated in 
the Ceylonese flood relief expedition.  Besides the 
distribution of food, it was also noted that ship's medical 
personnel flew with the helicopters and that their assistance 
was also afforded to flood victim.  

In January 1999, the appellant proffered a copy of a letter 
to him dated in October 1998 from the Taipei Economic and 
Cultural Office in Houston, Texas, informing him that he is 
the recipient of the "823 Campaign Badge of Honor."  The 
letter further advised the appellant that the award was given 
to "those soldiers who participated in the campaign to 
protect Quemoy and Matsu," and the numbered designation 
"823" refers to August 23, the date of the Chinese 
Communist bombardment of the islands.  

The appellant also proffered a copy of an article from the 
August 1998 edition of the VFW Magazine reflecting that the 
U.S.S. Princeton, along with seven other aircraft carriers, 
patrolled the straights of Quemoy during the August 23, 1958 
bombardment of the island by Chinese Communist forces.  The 
article quotes an individual on another ship, the U.S.S. 
McGinty, as recalling how his vessel incurred damage from 
machine guns.   

In November 2000, pursuant to the RO's request, the 
Department of the Navy forwarded relevant historical 
documents bearing upon the appellant's claim.  These included 
an extract from the Dictionary of American Naval Fighting 
Ships, (Vol. 5. 1970), reflecting that the U.S.S. Princeton 
participated in antisubmarine Hunter-Killer training 
operations in the eastern pacific from January 1954 to late 
1957 and early 1958.  There is no mention of any incidents or 
description of duties as related by the appellant.

Also provided by the Department of the Navy was a copy of the 
U.S.S. Princeton's operational report for the period from 
1957 to 1958.  It reflects the following:

1. The ship was employed in a South China Sea Training 
Exercise and the Ceylonese Flood Relief Operations;

2. The chronological sequence of events reflects that in 
November 1958, the ship encountered a submerged 
submarine and forced it to the surface;  

3. From December 30, 1957 to January 6, 1958, the vessel 
was engaged in Ceylon Flood Relief Operations;  

4. During the cruise, three helicopters were lost at sea 
and one crashed due to engine failure, with no 
resulting fatalities, and;  

5. Except for the Ceylonese mission, all operations were 
handled as a matter of routine.  

A document entitled Final Report of the Ceylon Flood Relief 
Operations also reflects that no fatalities were incurred 
during the operation.  There is no mention in the report of 
an emergent need for additional personnel, other than the 
regularly assigned helicopter crewmembers or medical 
personnel, to participate in the relief effort.  There is 
also no mention in the report of actual or potentially 
hostile civilian Ceylonese forces offering resistance to the 
relief effort.  

Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

Relevant to this matter, in various documents the appellant 
has argued that although his service on the U.S.S. Princeton 
was not during wartime, the nature of his duties was akin to 
combat service.  Such a consideration is germane to the 
second criterion necessary to establish service connection 
for PTSD, because the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 
Vet. App. 91 (1993).

Under 38 U.S.C.A § 1154(b), in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In Zarycki, supra, it was held that under 38 U.S.C.A. § 
1154(b), the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a claim 
of service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  It has also been observed that 
the determination as to whether the veteran "engaged in 
combat with the enemy" is made by considering military 
citations that expressly denote as much and/or other service 
department or lay evidence that is credible. See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Further, VA's General Counsel has held that the determination 
of whether a veteran "engaged in combat with the enemy" 
depends on multiple factors, including the requirement that 
the veteran participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.  VAOPGCPREC 12-99, (October 18, 1999).  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

The official records of the U.S. Navy do not reflect that the 
appellant's vessel, the U.S.S. Princeton, was engaged in 
combat activity at the time of the appellant's assignment, 
and the appellant's service personnel records are similarly 
devoid.  

The Navy's official record is highly probative in this 
regard.  As a general matter, the appropriate reliance upon 
the records of the service department is now well-settled. 
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); 
Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. 
West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994) [all for the general proposition that service 
department findings relative to an individual's service are 
"binding on the VA for the purposes of establishing service 
in the U.S. Armed Forces"]. In this matter, there is no 
reason to question the accuracy of the appellant's service 
records or the history of the U.S.S. Princeton.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  

The appellant's official U.S. Navy personnel records indicate 
that although the appellant was assigned as a cryptographic 
officer, there is no mention of any combat-related activity, 
or suggestion of emergency duties that would suggest the 
appellant was tasked to perform anything other than routine 
peacetime duties.  Indeed, if the appellant were present 
during such times akin to combat service, it could reasonably 
have been expected that these responsibilities would have 
been mentioned in the appellant's officer fitness reports.  
Instead, the appellant's performance ratings while on board 
the U.S.S. Princeton reflect that he performed the wide 
variety of miscellaneous duties customarily laden upon the 
junior naval officer, including special services officer, 
wardroom mess treasurer, member of the "crypto," 
reenlistment, and recreation councils, athletic officer and 
basketball coach.  The fact that the appellant's superior 
officers thought it critical to comment upon his performance 
in these duties suggests that if the appellant's vessel were 
engaged in other activities more akin to events constituting 
an actual fight or encounter with a military foe, such would 
likely have been at least alluded to by those officers with 
the official duty to evaluate the appellant's performance in 
these exigent circumstances.  See VAOPGCPREC 12-99, supra.  

Although the appellant is the recipient of the Armed Forces 
Expeditionary Medal, such does not indicate combat service.  
Instead, it is awarded to members of the armed forces who 
have "participated in U.S. military operations, U.S. 
operations in direct support of the United Nations, or U.S. 
operations of assistance for friendly foreign nations."  See 
Manual of Military Decorations and Awards, (Assistant 
Secretary of Defense for Force Management and Personnel, DOD 
Manual 1348.33-M, July 1990), page D-19, para. 59.  
Similarly, the appellant's award of the "823 Campaign Badge 
of Honor" by the Taiwanese Economic and Cultural Office is 
not indicative of combat service.  As an initial 
consideration, the criteria established by the awarding 
government, and its qualifications to render such awards, is 
unknown.  Moreover, such an award does not by the terms 
indicating "participated in the campaign" indicate the 
individual's duties or experiences, nor that of the assigned 
unit or ship during the period in question.

The official U.S. Navy records of the U.S.S. Princeton's 
activities are silent of a mention of activities tantamount 
to combat during the appellant's assignment.  In the vessel's 
operational report is a single mention of the ship 
encountering a submerged submarine, occurring in November 
1958 - after the appellant's departure.  Instead, with the 
exception of its participation in the Ceylonese Flood Relief 
effort, the records indicate that the vessel engaged in 
routine training operations without incident.  

Similarly, the vessel's history as detailed in the Dictionary 
of American Naval Fighting Ships shows no mention of combat 
or combat-related activities for the period in question.  The 
structure of the publication indicates that had such events 
occurred, they would have most likely been noted in this 
reference work.  For example, the publication briefly points 
out that in October 1961, the vessel rescued survivors of 
three merchant ships.  Although certainly not dispositive of 
the question of non-combat participation, given the authors' 
in-depth and detailed account of the Princeton's other 
peacetime experiences, it could certainly be expected that 
any extraordinary activities akin to such service would have 
been detailed for the period as described by the appellant.  

As noted, the appellant has submitted numerous newspaper 
articles detailing the Communist Chinese Government's efforts 
to blockade the island of Quemoy in August 1958.  As an 
initial matter, greater probative weight is placed upon the 
official U.S. Navy's records, as well as that of the vessel's 
history as detailed in the Dictionary of American Naval 
Fighting Ships than upon the newspaper accounts as provided 
by the appellant.  Both the U.S. Navy's records and the cited 
reference work appear to have been generated by personnel 
tasked with the specific duty to record the events, or lack 
thereof that are reflected in their texts.  See, e.g., Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 
503 (1994).

Conversely to the official government records, the newspaper 
accounts clearly reflect the Communist Chinese Government's 
efforts to blockade the island of Quemoy and smaller islands, 
but only show that the appellant's vessel was one of many 
ships generally participating in the U.S. Government's 
presence in the area.  The articles are without reference to 
the Princeton coming under attack or threat of such attack, 
either by direct enemy action or by being engaged underway 
under the trajectory of Chinese Communist missiles, as 
alluded to by the appellant.  

In sum, the appellant is not a veteran of combat within the 
meaning of applicable law, in particular 38 U.S.C.A § 
1154(b).  A non- combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  By 
preponderance of the evidence is meant that the truth of the 
fact in controversy is "more likely than not."  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty of 
the truth of the fact in controversy."  See Vanerson v. West, 
12 Vet. App. 254 (1999).

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  The law recognizes that a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
"credible supporting evidence." Cohen v. Brown, 10 Vet. 
App. 128, 142  (1997), citing Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)). 
While the sufficiency of a stressor is a medical 
determination, the existence of a stressor is a question of 
fact within the purview of the Board.  See West v. Brown, 7 
Vet. App. 70, 79-80 (1994).

Numerous physicians have diagnosed the appellant to have 
PTSD.  However, such opinions do not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Although not determinative in this 
regard, it is observed in passing that in February and August 
1989, the appellant was diagnosed by Dr. P.E.G. to have PTSD 
which was specifically linked to a 1986 automobile accident.  
That the appellant was the victim of the 1986 automobile 
accident cannot be doubted, as the record includes several 
references to treatment for musculoskeletal injuries shortly 
after the accident and continuing thereafter.  No examiner 
subsequently diagnosing PTSD has evidenced awareness of the 
early diagnosis and its linkage to the 1986 automobile 
accident, thus rendering the diagnoses of minimal probative 
value as they are based upon incomplete information.  See 
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].
  
In this regard, it is also noted that the appellant was 
patently untruthful during a July 1995 VA examination, which 
resulted in a diagnosis of PTSD linked to his military 
experiences, when he then denied having been previously 
treated for psychiatric symptoms or PTSD.  He apparently also 
misrepresented his medical history when he informed Dr. E.B. 
in September 1997 that he had had no significant 
psychological dysfunction prior to service - as noted, the 
appellant reported in August 1981 in the context of treatment 
for depression and an obsessive-compulsive disorder that he 
had been rejected by his mother, father, and step father, and 
this report was without reference to any incident of military 
service.      

As to the appellant's account of his claimed in-service 
stressors, it is unsupported.  
The appellant's report of having to march "40 miles a day" 
with a full leg cast while in Naval Officer Candidates 
School, as well as being present in such a course that 
resulted in one-third of his classmates receiving stress-
related psychiatric treatment is patently incredible.  

As noted above, the evidence does not support the appellant's 
report that his vessel regularly encountered potential enemy 
submarines, sailed in the path of Chinese missiles targeted 
on Quemoy, or was part of a task force poised to invade 
Indonesia.

There is also no evidence to support the appellant's report 
that he, then a commissioned officer, served as an ad hoc 
helicopter crewmember delivering supplies to flood victims in 
Ceylon or that if he did so, he and the crew were armed in 
the face of the potentially hostile reaction of the natives.  
It is also noted that while it is the appellant's account of 
having then seen "thousands" of dead, other news reports 
placed the death toll at about 200.  

The appellant's report of having sustained psychic trauma 
caused by performing his watch duties in the "after-
steering" section of the vessel is unsubstantiated.  There 
is no evidence that such occurred, or (as noted above), that 
the appellant's vessel was being monitored by potentially 
hostile submarines at the time of these alleged events.  

Most critically, although the appellant reported that his 
cabinmate and fellow officer Ensign G.L.E. was killed in a 
helicopter crash and there were "other deaths" during his 
cruise, the official U.S. Navy report reflects that there 
were no fatalities on the U.S.S. Princeton during the 
appellant's assignment.

VA is not required to accept the veteran's own statements as 
credible and conclusive proof of the existence of such 
stressors. See Gaines v. West, 11 Vet. App. 113 (1998), 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Because 
insufficient evidence exists to corroborate the appellant's 
account of the claimed stressors, the claim is denied.

As noted, the recently enacted VCAA expanded VA's 
responsibilities to assist claimant's seeking VA benefits.  
It cannot be doubted that this matter has been fully 
developed in accordance with the VCAA and previously existing 
law.  Through the Board's previous remand actions, as well as 
the issued Statements of the Case and their Supplements and  
numerous separate advisements from the RO (see, e.g., letters 
dated February 1991, May 1995, October 1997), the appellant 
has had numerous advisements as to the evidence necessary to 
substantiate his claim and numerous VA medical examinations 
have been conducted.  In these circumstances, further 
development would serve no useful purpose and would only 
delay disposition of this claim to the appellant's detriment, 
as well as impose unnecessary burdens on VA and the Board.  
See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     


ORDER

An increased disability rating for a right knee disorder is 
denied.

Service connection for PTSD is denied.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

